                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
_________________________________________
JAMES H. JACKSON,                         :
                                          :
            Plaintiff,                    :   Civ. No. 18-16446 (BRM) (DEA)
                                          :
      v.                                  :
                                          :
H/O MS. DANIELLE HUNTER, et al.,          :   MEMORANDUM & ORDER
                                          :
            Defendants.                   :
_________________________________________ :

       THIS MATTER is before this Court on James H. Jackson’s (“Plaintiff”) filing of a

complaint without a filing fee or an application to proceed in forma pauperis. (ECF No. 1.) Plaintiff

is a state prisoner currently incarcerated at the New Jersey State Prison in Trenton, New Jersey.

He is proceeding pro se with a civil rights complaint. The filing fee for a civil complaint is $400.00.

If a prisoner-plaintiff is proceeding in forma pauperis, the fee is $350.00, subject to being paid in

installments as described below.

       A prisoner who seeks to bring a civil action in forma pauperis must submit an affidavit,

including a statement of all assets, which states that the prisoner is unable to pay the applicable

filing fee. See 28 U.S.C. § 1915(a)(1). The prisoner must also submit a certified copy of his inmate

trust fund account statement for the six-month period immediately preceding the filing of his

complaint. See id. § 1915(a)(2). The prisoner must obtain this statement from the appropriate

official of each prison at which he was or is confined. See id.; see also L.Civ.R. 81.2(b)

(“Whenever a Federal, State, or local prisoner submits a civil rights complaint . . . the prisoner

shall also submit an affidavit setting forth information which establishes that the prisoner is unable

to pay the fees and costs of the proceedings and shall further submit a certification signed by an

authorized officer of the institution certifying (1) the amount presently on deposit in the prisoner’s
prison account and, (2) the greatest amount on deposit in the prisoner’s prison account during the

six-month period prior to the date of the certification.”).

       Even if a prisoner is granted in forma pauperis status, he must pay the full amount of the

filing fee of $350.00. See 28 U.S.C. § 1915(b)(1). In each month that the amount in the prisoner’s

account exceeds $10.00, the agency having custody of the prisoner shall assess, deduct from the

prisoner’s account, and forward to the Clerk of the Court, payment equal to 20% of the preceding

month’s income credited to the prisoner’s account. See id. § 1915(b)(2). The deductions will

continue until the $350.00 filing fee is paid.

       Even if the necessary fees are paid and the complaint is accepted for filing, the Court may

nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it if

it finds that the action is: (1) frivolous or malicious; (2) fails to state a claim upon which relief

may be granted; or (3) seeks monetary relief against a defendant who is immune from such relief.

See id. § 1915(e)(2)(B); see also id. § 1915A(b).

       If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on any of the grounds listed above, he cannot bring another

action in forma pauperis unless he is in imminent danger of serious physical injury. See id.

§ 1915(g).

       In this case, plaintiff has not paid the $400.00 filing fee nor has he submitted an application

to proceed in forma pauperis. Accordingly, and for good cause appearing

       IT IS this 19th day of December 2018,

       ORDERED that the Clerk shall ADMINISTRATIVELY TERMINATE this case;

plaintiff is informed that administrative termination is not a “dismissal” for purposes of the statute




                                                  2
of limitations, and that if the case is reopened, it is not subject to the statute of limitations time bar

provided the original complaint was timely; and it is further

        ORDERED that plaintiff may have the above entitled case reopened, if, within thirty (30)

days of the date of the entry of this Order, plaintiff either pre-pays the $400 filing fee or submits

to the Clerk a complete signed in forma pauperis application, including a certified six-month

prison account statement and complete affidavit; and it is further

        ORDERED that upon receipt of a writing from plaintiff stating that he wishes to reopen

this case, and either a complete in forma pauperis application or filing fee within the time allotted

by this Court, the Clerk will be directed to reopen this case; and it is further

        ORDERED that the Clerk shall serve on plaintiff by regular U.S. mail: (1) this

Memorandum & Order; and (2) a blank form application to proceed in forma pauperis by a

prisoner in a civil rights case.



                                                                 /s/Brian R. Martinotti___________
                                                                 BRIAN R. MARTINOTTI
                                                                 UNITED STATES DISTRICT JUDGE




                                                    3
